Citation Nr: 1143250	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-06 927a	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  On an accrued benefits basis, entitlement to a higher rate of pension benefits based on deductible medical expenses. 

2.  Entitlement to a higher rate of death pension benefits based on deductible medical expenses.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1951 to July 1955.  The appellant is the Veteran's surviving spouse.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision and an October 2007 rating letter by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In April 2011, the Debt Management Center notified the appellant that there was an overpayment regarding her death pension benefits.  In submissions dated in November 2007, May 2010, June 2010, and at the August 2011 hearing, the appellant stated that she had notified VA that she began working in 2007.  Thus the issue of entitlement to waiver of overpayment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, including referral to the Committee on Waivers and Compromises. 

The issue of entitlement to a higher rate of death pension benefits, based on deductible medical expenses is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The appellant is the surviving spouse of the Veteran.

2.  The Veteran was in receipt of pension benefits on the date of his death in January 2007.

3.  Required information regarding the Veteran's deductible medical expenses was not in the claims file on the date of his death.


CONCLUSION OF LAW

The criteria for establishing a higher rate of nonservice-connected pension benefits, on an accrued basis, have not been met.  38 U.S.C.A. §§ 101, 1521, 1541, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 1696 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).   The claim on appeal concerns entitlement to a higher rate of pension benefits under Chapter 15 of Title 38 on an accrued basis.  The dispositive issues are limited to the Veteran's income and his excludable medical expenses, according to the information contained in the claims file at the time of death.  Regarding her claim on an accrued basis, the appellant was not sent a letter providing her the required notice.  The March 2009 statement of the case (SOC) provided the evidentiary requirements for a claim on an accrued basis and for pension benefits.  The evidentiary requirements for a claim on an accrued basis were also discussed with the appellant at the August 2011 Board hearing.  Overall, a reasonable person would understand from the notice provided what was required to substantiate a claim for a higher rate of pension benefits on an accrued basis.  Accordingly, VA's duty to notify has either been satisfied or any deficiency has caused no prejudice to the appellant.  

VA's duty to assist the appellant has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  VA did not provide the appellant with a medical examination but none is required in this case, as it is based solely on income and expenses.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.3, 3.23, 3.159, 3.271, 3.272.  Additionally, the appellant provided testimony at an August 2011 Board hearing.  There is no indication in the record that any other additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Certain benefits, including accrued benefits, may be paid to a surviving spouse of the Veteran.  38 U.S.C.A. §§ 101(14), 1521, 1541, 5121(a); 38 C.F.R. § 3.1000(a), (d).  A surviving spouse may be paid periodic monetary benefits to which the Veteran was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000. 

VA pension benefits are payable to certain veterans of a period of war.  38 U.S.C.A. § 1521(a).  Basic entitlement exists if a veteran meets certain service, net worth, and income requirements, and is over the age of 65 or is permanently and totally disabled from nonservice-connected disability not due to the veteran's own willful misconduct.  38 C.F.R. § 3.3.  The maximum annual rate of pension (MAPR) is reduced by a veteran's annual countable income.  See 38 C.F.R. § 38 C.F.R. §§ 3.3, 3.23(b), (d)(4).  Annual countable income includes payments of any kind from any source.  38 C.F.R. § 3.271(a).  There are, however, exclusions from income, including medical expenses that are in excess of five percent of the MAPR.  38 C.F.R. § 3.272(g).  

With certain inapplicable exceptions, a request that medical expenses be excluded from countable income must be supported by a fully-completed VA Form 21-8416, Medical Expense Report, or any document furnishing the information requested on VA Form 21-8416.  See VA Adjudication Procedures Manual, Part V, Subpart iii, Chapter 1, Section G.44.b.  VA Form 21-8146 requires the following information regarding each claimed medical expense:  the purpose of the expense; the amount paid; the date paid; the name of the provider; and for whom the expense was paid.  

Here, the Veteran filed a claim for pension in October 2006.  On his claim form, he listed all sources of income and a lump sum for his and the appellant's medical expenses.  No other documentation of those expenses was submitted at that time.  Although his claim was granted, the asserted medical expenses were not deducted from his income.  In a December 2006 letter notifying the Veteran his claim had been granted, the RO informed the Veteran that it had not deducted his reported medical expenses because he had not submitted a VA Form 21-8416, Medical Expense Report.  Unfortunately, the Veteran died in January 2007 and no Medical Expense Report or any documentation of those asserted expenses was associated with the claims file at the time of the Veteran's death.  At the August 2011 hearing and in other written submission, it appears the appellant asserts that the required documentation was submitted with the claim and that a VA Form 21-8146 was submitted after the Veteran's death.  A VA Form 21-8416 which contains additional documentation regarding the asserted medical expenses is of record, although it was submitted to VA after the date of the Veteran's death.

The Board finds that the appellant is not entitled to a higher rate of pension benefits on an accrued basis.  Basic entitlement to accrued benefits requires that all information necessary to prevail on a claim must be in the claims file at the time of death; i.e., that the Veteran would have prevailed had he not died.  But the claims file does not contain any additional documentation regarding the Veteran's claimed medical expenses as of January 2007.  Although the appellant asserts that the documentation was submitted to VA at the time of the original claim, the claims file does not contain any such documentation and without more, the presumption of administrative regularity is not rebutted.  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (noting that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties).  Accordingly, the appellant cannot prevail in her claim.  


ORDER

A higher rate of pension benefits, on an accrued basis, is denied.


REMAND

Regarding the issue of entitlement to a higher rate of death pension benefits, based on deductible medical expenses, the appeal must be remanded for the issuance of a statement of the case (SOC).  When a notice of disagreement (NOD) has been filed, the RO must issue an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue an SOC).  In an October 2007 rating letter, the RO awarded the appellant death pension benefits.  In November 2007, the appellant filed an NOD alleging that she was entitled to a higher rate of pension.  The RO has not yet issued an SOC regarding this claim.  Accordingly, remand of this issue is required.

Accordingly, the case is REMANDED for the following action:

Provide the appellant with a statement of the case regarding her claim of entitlement to a higher rate of death pension benefits.  She should be advised of the time period in which to perfect an appeal.  If the appellant perfects an appeal, the case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


